Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 1 of 6 PageID #: 6863
Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 2 of 6 PageID #: 6864
Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 3 of 6 PageID #: 6865
 Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 4 of 6 PageID #: 6866


      The Honorable Colm F. Connolly
      December 3, 2018
      Page 4

                                         Respectfully,

                                         /s/ Dominick T. Gattuso

                                         Dominick T. Gattuso (#3630)

cc:   All Counsel of Record Via Electronic Mail
Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 5 of 6 PageID #: 6867




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 IN RE: COPAXONE 775 PATENT                            C.A. No. 16-1267-GMS
 LITIGATION                                            (CONSOLIDATED)


              SANDOZ INC. AND MOMENTA PHARMACEUTICALS, INC.’S
                           RULE 7.1.1 CERTIFICATION

       Counsel for Sandoz Inc. (“Sandoz”) and Momenta Pharmaceuticals, Inc. (“Momenta”)

confirm that the parties’ counsel, including Delaware counsel, met and conferred both by

telephone, including on November 9, 2018, and by email in a good faith effort to resolve the

discovery disputes set forth in the accompanying letter. However, Plaintiffs’ counsel indicated

during the parties’ meet and confer that Plaintiffs would not agree to the relief sought by Sandoz

and Momenta.

                                                      HEYMAN ENERIO
                                                      GATTUSO & HIRZEL LLP
Of Counsel:
                                                      /s/ Dominick T. Gattuso
William A. Rakoczy                                    Dominick T. Gattuso (# 3630)
Deanne M. Mazzochi                                    300 Delaware Ave., Suite 200
Rachel Pernic Waldron                                 Wilmington, DE 19801
Heinz J. Salmen                                       dgattuso@hegh.law
RAKOCZY MOLINO MAZZOCHI                               Tel.: (302) 472-7300
  SIWIK LLP
6 West Hubbard Street, Suite 500                      Attorneys for Defendants Sandoz Inc. and
Chicago, IL 60654                                     Momenta Pharmaceuticals, Inc.
Telephone: 312.222.7543
wrakoczy@rmmslegal.com
dmazzochi@rmmslegal.com
rwaldron@rmmslegal.com
hsalmen@rmmslegal.com

Dated: December 3, 2018
Case 1:16-cv-01267-CFC Document 248 Filed 12/10/18 Page 6 of 6 PageID #: 6868
